            Case 4:19-cr-00110-BSM Document 33 Filed 07/01/20 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

UNITED STATES OF AMERICA                                                       PLAINTIFF

v.                          CASE NO. 4:19-CR-00110-01 BSM

JOSHUA WAYNE HATLEY                                                          DEFENDANT

                                          ORDER

       Defendant Joshua Wayne Hatley’s unopposed motion to continue his July 6, 2020 trial

[Doc. No. 32] is granted. Defense counsel states that additional time is needed to investigate

the case.

       Failure to grant a continuance would deny defendant reasonable time for effective

preparation, taking into account the exercise of due diligence.         Further, in that the

continuance is given upon defendant’s motion, the continuance satisfies the ends of justice

and outweighs the public’s and defendant’s interest in a speedy trial. The trial is continued

to October 19, 2020, at 9:30 a.m. in Courtroom 2D. The period of delay resulting from the

continuance is excluded pursuant to 18 U.S.C. § 3161(h)(7)(A).

       IT IS SO ORDERED this 1st day of July, 2020.



                                                  UNITED STATES DISTRICT JUDGE
